 



Exhibit 10.3
 
 
$53,000,000
TERM LOAN AGREEMENT
among
INTEGRATED ELECTRICAL SERVICES, INC.,
as Borrower,
The Several Lenders from Time to Time Party Hereto,
and
WILMINGTON TRUST COMPANY,
as Administrative Agent
Dated as of May 12, 2006
 
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
1.1 Defined Terms
    1  
1.2 Other Definitional Provisions
    17  
 
       
SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
    18  
 
       
2.1 Term Commitments
    18  
2.2 Procedure for Loan Borrowing
    18  
2.3 Maturity Date
    18  
2.4 Fees, etc.
    18  
2.5 Optional Prepayments
    18  
2.6 Mandatory Prepayments
    18  
2.7 Additional Terms Relating to Prepayments
    19  
2.8 Interest Rates and Payment Dates
    19  
2.9 Computation of Interest and Fees
    21  
2.10 Pro Rata Treatment and Payments
    22  
2.11 Requirements of Law
    22  
2.12 Taxes
    23  
2.13 Change of Lending Office
    25  
2.14 Replacement of Lenders
    25  
 
       
SECTION 3. REPRESENTATIONS AND WARRANTIES
    25  
 
       
3.1 Financial Condition
    25  
3.2 No Change
    26  
3.3 Existence; Compliance with Law
    26  
3.4 Power; Authorization; Enforceable Obligations
    26  
3.5 No Legal Bar
    27  
3.6 Litigation
    27  
3.7 No Default
    27  
3.8 Ownership of Property; Liens
    27  
3.9 Intellectual Property
    27  
3.10 Taxes
    27  
3.11 Federal Regulations
    28  
3.12 Labor Matters
    28  
3.13 ERISA
    28  
3.14 Investment Company Act; Other Regulations
    28  
3.15 Subsidiaries
    28  
3.16 Use of Proceeds
    29  
3.17 Environmental Matters
    29  
3.18 Accuracy of Information, etc
    29  
3.19 Security Documents
    30  
3.20 Solvency
    30  



--------------------------------------------------------------------------------



 



 

              Page  
3.21 Certain Documents
    30  
 
       
SECTION 4. CONDITIONS PRECEDENT
    30  
 
       
4.1 Conditions to Initial Extension of Credit
    30  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    33  
 
       
5.1 Financial Statements
    33  
5.2 Certificates; Other Information
    34  
5.3 Payment of Obligations
    35  
5.4 Maintenance of Existence; Compliance
    35  
5.5 Maintenance of Property; Insurance
    35  
5.6 Inspection of Property; Books and Records; Discussions
    35  
5.7 Notices
    36  
5.8 Environmental Laws
    36  
5.9 Additional Collateral, etc
    37  
 
       
SECTION 6. NEGATIVE COVENANTS
    38  
 
       
6.1 Financial Condition Covenants
    38  
6.2 Indebtedness
    40  
6.3 Liens
    41  
6.4 Fundamental Changes
    42  
6.5 Disposition of Property
    43  
6.6 Restricted Payments
    43  
6.7 Investments
    43  
6.8 Modifications of Certain Debt Instruments
    44  
6.9 Transactions with Affiliates
    44  
6.10 Sales and Leasebacks
    44  
6.11 Swap Agreements
    44  
6.12 Changes in Fiscal Periods
    44  
6.13 Negative Pledge Clauses
    44  
6.14 Clauses Restricting Subsidiary Distributions
    44  
6.15 Lines of Business
    45  
 
       
SECTION 7. EVENTS OF DEFAULT
    45  
 
       
SECTION 8. THE Administrative agent
    47  
 
       
8.1 Appointment
    47  
8.2 Delegation of Duties
    47  
8.3 Exculpatory Provisions
    48  
8.4 Reliance by Administrative Agent
    48  
8.5 Notice of Default
    49  
8.6 Non-Reliance on Administrative Agent and Other Lenders
    49  
8.7 Indemnification
    50  
8.8 Administrative Agent in Its Individual Capacity
    50  



--------------------------------------------------------------------------------



 



 

              Page  
8.9 Successor Administrative Agent
    50  
 
       
SECTION 9. MISCELLANEOUS
    50  
 
       
9.1 Amendments and Waivers
    50  
9.2 Notices
    51  
9.3 No Waiver; Cumulative Remedies
    52  
9.4 Survival of Representations and Warranties
    52  
9.5 Payment of Expenses and Taxes
    52  
9.6 Successors and Assigns; Participations and Assignments
    53  
9.7 Adjustments; Set-off
    56  
9.8 Counterparts
    56  
9.9 Severability
    56  
9.10 Integration
    56  
9.11 GOVERNING LAW
    56  
9.12 Submission To Jurisdiction; Waivers
    57  
9.13 Acknowledgements
    57  
9.14 Releases of Guarantees and Liens
    57  
9.15 Confidentiality
    58  
9.16 Patriot Act
    58  
9.17 WAIVERS OF JURY TRIAL
    58  



--------------------------------------------------------------------------------



 



 

SCHEDULES:

     
1.1A
  Commitments
1.1B
  Bonded Contracts
1.1C
  Mortgaged Property
1.1D
  Commercial Subsidiaries
1.1E
  Residential Subsidiaries
1.1F
  Shutdown Subsidiaries
3.4
  Consents, Authorizations, Filings and Notices
3.15
  Subsidiaries
3.19(a)
  UCC Filing Jurisdictions
3.19(c)
  Mortgage Filing Jurisdictions
5.10
  Post-Closing Matters
6.2(d)
  Existing Indebtedness
6.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Guarantee and Collateral Agreement
B
  Form of Compliance Certificate
C
  Form of Closing Certificate
D
  Form of Mortgage
E
  Form of Assignment and Assumption
F
  Form of Legal Opinion of Vinson & Elkins LLP
G
  Form of Intercreditor Agreement



--------------------------------------------------------------------------------



 



 

          TERM LOAN AGREEMENT (this “Agreement”), dated as of May 12, 2006,
among INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party to this Agreement (collectively, the “Lenders”) and WILMINGTON TRUST
COMPANY, a Delaware banking corporation, as administrative agent.
WITNESSETH:
          WHEREAS, on February 14, 2006 (the “Petition Date”), the Borrower and
certain of its direct and indirect domestic subsidiaries (collectively, the
“Debtors”) filed voluntary petitions for relief under Chapter 11 of Title 11 of
the United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the “Bankruptcy
Code”) with the United States Bankruptcy Court for the Northern District of
Texas (the “Bankruptcy Court”) and continued in possession of their property and
in the management of their businesses pursuant to Bankruptcy Code Sections 1107
and 1108;
          WHEREAS, (i) on April 28, 2006, the Bankruptcy Court entered an order
(the “Confirmation Order”) confirming the Debtors’ Second Amended Joint Plan of
Reorganization of Integrated Electrical Services, Inc., dated as of March 17,
2006 (as in effect on the date of confirmation thereof pursuant to the
Confirmation Order, the “Plan of Reorganization”); and
          WHEREAS, in connection with confirmation and implementation of the
Plan of Reorganization, the Debtors have requested the Lenders to make loans and
other extensions of credit available to the Debtors to enable the Debtors to
finance certain aspects of the Plan of Reorganization, including repayment in
full of the holders of the Senior Convertible Notes (as defined below) and pay
related fees and expenses under this Facility, and the Lenders have agreed,
subject to the terms and conditions hereof, to enter into this Agreement.
          Accordingly, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABL Facility”: the revolving credit facility provided to the Borrower
and certain of its Subsidiaries pursuant to the ABL Facility Agreement and any
refinancings, renewals or extensions thereof in accordance with Section 6.2.
          “ABL Facility Agent”: Bank of America, N.A., in its capacity as agent
under the ABL Facility Agreement, and any successor agent thereto.
          “ABL Facility Agreement”: the Loan and Security Agreement, dated as of
the date hereof, among the Borrower, the Subsidiaries of the Borrower party
thereto, the financial institutions named therein and the ABL Facility Agent, as
in effect on the date hereof and as hereafter amended, supplemented or otherwise
modified from time to time in accordance with Section 6.8 or refinanced, renewed
or extended in accordance with Section 6.2.
          “ABL Facility Amount”: $10,000,000; provided that the ABL Facility
Amount shall be $15,000,000 for the initial 45 days after the Closing Date.



--------------------------------------------------------------------------------



 



 

 2 
          “Adjusted Applicable Interest Rate”: the Applicable Interest Rate as
it may be adjusted from time to time in accordance with Section 2.8.
          “Adjusted Net Earnings from Operations”: with respect to any period of
the Loan Parties, the Loan Parties’ net income on a consolidated basis after
provision for income taxes for such period, as determined in accordance with
GAAP and reported on the financial statements for such period, excluding any and
all of the following to the extent included in such net income: (a) gain or loss
arising from the sale of any capital assets; (b) gain arising from any write-up
in the book value of any asset; (c) earnings of any Person, substantially all
the assets of which have been acquired by any Loan Party in any manner, to the
extent realized by such other Person prior to the date of acquisition;
(d) earnings of any Person (other than a Loan Party) in which any Loan Party has
an ownership interest unless (and only to the extent) such earnings shall
actually have been received by such Loan Party in the form of cash
distributions; (e) earnings of any Person to which assets of any Loan Party
shall have been sold, transferred or disposed of, or into which the Loan Party
shall have been merged, or which has been a party with any Loan Party to any
consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain arising from the acquisition of debt or equity securities
of the Loan Parties or from cancellation or forgiveness of Indebtedness; and
(g) gain arising from extraordinary items, as determined in accordance with
GAAP, or from any other non-recurring transaction.
          “Administrative Agent”: Wilmington Trust Company, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors and assigns.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Aggregate Principal Amount Outstanding”: at any time, the amount
equal to the sum of (a) the principal amount of the Loans outstanding at such
time and (b) the amount of interest, if any, at such time that has accrued and
been paid by capitalizing such interest as additional Loans under the Facility.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Interest Rate”: 10.75% per annum.
          “Approved Fund”: as defined in Section 9.6(b).
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c) or (d) of Section 6.5) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $100,000.
          “Assignee”: as defined in Section 9.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit E.



--------------------------------------------------------------------------------



 



3

          “Bankruptcy Code”: as defined in the recitals hereto.
          “Bankruptcy Court”: as defined in the recitals hereto.
          “Benefitted Lender”: as defined in Section 9.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “BofA Loan Termination Date”: as defined in the Intercreditor
Agreement and after taking into account Section 5.3(b) thereof.
          “Bonded Accounts”: as to any Loan Party, all now owned or hereafter
acquired accounts (as defined in the Uniform Commercial Code) and (whether
included in such definition) accounts receivable, and proceeds (other than such
proceeds which are negotiable instruments or cash or Cash Equivalents in the
possession or control of the ABL Facility Agent or the Administrative Agent, as
applicable), including, without limitation, all insurance proceeds and letter of
credit proceeds, in each case solely to the extent such accounts, accounts
receivable and proceeds arise out of a Bonded Contract including, but not
limited to, Bonded Retainage, and all forms of obligations whatsoever owing to
any Loan Party under instruments and documents of title constituting the
foregoing or proceeds thereof; and all rights, securities and guarantees with
respect to each of the foregoing.
          “Bonded Contract”: the contracts listed on Schedule 1-1B attached
hereto and any future contract in respect of which any Surety Bond shall have
been issued on behalf of any Loan Party.
          “Bonded Equipment”: all now owned or hereafter acquired right, title
and interest with respect to equipment (as defined in the Uniform Commercial
Code) owned by a Loan Party and (whether or not included in such definition) all
other personal property, in each case which is delivered to, prefabricated for
or specifically ordered for a Bonded Job Site, whether or not the same will be
deemed to be affixed to, arise out of or relate to any real property, together
with all accessions thereto.
          “Bonded Inventory”: all now owned or hereafter acquired inventory of
the Loan Parties including, without limitation, goods, merchandise and other
personal property, in each case which is furnished under any Bonded Contract,
all raw materials, work in process, finished goods and materials and supplies of
any kind, nature or description in each case which is delivered to,
prefabricated for or specifically ordered for a Bonded Job Site.
          “Bonded Job Site”: the site specified in a Bonded Contract where any
Loan Party is to perform the specialized electrical and communication services
required thereunder, including all other labor, materials, equipment and
services provided or to be provided to fulfill its obligations thereunder.
          “Bonded Retainage”: contract proceeds periodically withheld by an
account debtor to provide further security for the performance by any Loan Party
of a Bonded Contract, and as such are payable to it only upon a clear
demonstration of compliance with the terms of a Bonded Contract.
          “Borrower”: as defined in the preamble hereto.
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.



--------------------------------------------------------------------------------



 



4

          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
purchase, leasing (pursuant to a capital lease) or other acquisition of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that should be capitalized under
GAAP on a consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cases”: the voluntary cases under Chapter 11 of the Bankruptcy Code
commenced by the Debtors in the Bankruptcy Court.
          “Cash Collateral”: cash or Cash Equivalents, and any interest earned
thereon, that are deposited with the ABL Facility Agent in the Cash Collateral
Account.
          “Cash Collateral Account”: as defined in the ABL Facility Agreement in
effect as of the Closing Date.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of twelve months or less
from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia having combined capital and surplus of not less than
$500,000,000 and not subject to offset rights in favor of such bank arising from
any banking relationship with such bank; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s and having maturities of not more than twelve months;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7



--------------------------------------------------------------------------------



 



5

under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
          “Chubb”: Federal Insurance Company, an Indiana corporation, or any of
its affiliates or Subsidiaries.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 4.1 shall have been satisfied, which date is May 12, 2006.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commercial EBIT”: solely with respect to the Commercial Subsidiaries,
for any period, on a consolidated basis, Adjusted Net Earnings from Operations
plus, to the extent deducted in the determination of Adjusted Net Earnings from
Operations for such period (but without duplication), the sum of interest
expense, federal, state, local and foreign income tax expense and other
identified non-cash items not otherwise included which are acceptable to (x) the
ABL Facility Agent at any time prior to the BofA Loan Termination Date and
(y) at any time thereafter, the Initial Lenders.
          “Commercial Subsidiaries”: the Subsidiaries of the Borrower listed on
Schedule 1.1D.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.11, 2.12 or 9.5 than the designating Lender would
have been entitled to receive in respect of the Loans made by such Conduit
Lender or (b) be deemed to have any Term Commitment.
          “Confirmation Order”: as defined in the recitals hereto.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Aggregate Principal Amount
Outstanding), (c) depreciation and amortization expense and (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any non-cash compensation costs, (f) other identified non-cash items not
otherwise included which are acceptable to the Initial Lenders and
(g) professional fees and expenses incurred by



--------------------------------------------------------------------------------



 



6

the Debtors during, and directly related to, the Cases and fees and expenses of
Glass & Associates up to $1,000,000, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) income tax credits (to the extent not netted from
income tax expense) and (iii) any other non-cash income.
          Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) the difference between (x) (i) for fiscal periods occurring prior to the
date of this Agreement, EBITDAR for such period and (ii) for all fiscal periods
thereafter, EBITDA and (y) Shutdown EBIT to (b) the sum (without duplication) of
(i) cash interest expense for such period, (ii) Capital Expenditures (excluding
Capital Expenditures funded with Indebtedness other than any revolving loans
under the ABL Facility Agreement but including, without duplication, principal
payments with respect to such Indebtedness) for such period, (iii) principal
payments of Indebtedness (other than revolving loans under the ABL Facility
Agreement and mandatory prepayments from Asset Sales) for such period and
(iv) federal, state, local and foreign income taxes (including accrued taxes)
for such period.
          “Consolidated Leverage Ratio”: as at the last day of any period, the
ratio of (a) the sum of (i) Indebtedness outstanding under the ABL Facility
Agreement on such day plus (ii) LC Outstandings (as defined in the ABL Facility
Agreement) on such day plus (iii) the Indebtedness outstanding under this
Agreement on such day minus (y) Eligible Cash Collateral on such day to (b)
(i) for fiscal periods occurring prior to the date of this Agreement, EBITDAR
for such period and (ii) for all fiscal periods occurring thereafter, EBITDA for
such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Continuing Directors”: the directors of the Borrower on the Closing
Date, after giving effect to the Plan of Reorganization and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower is recommended by at least 50% of the then Continuing Directors.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Debtors”: as defined in the recitals hereto.
          “Default”: any of the events specified in Section 7, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “DIP Credit Facility”: the debtor-in-possession financing facility
provided pursuant to the Debtor-in-Possession Loan and Security Agreement, dated
as of February 14, 2006, among the Borrower, Bank of America, N.A., as agent,
and the lenders from time to time party thereto, as amended,



--------------------------------------------------------------------------------



 



7

supplemented or otherwise modified, together with all instruments and other
agreements entered into by the Borrower, any Debtor or any other Group Member in
connection therewith.
          “Disclosure Statement”: the Second Amended Disclosure Statement for
the First Amended Joint Plan of Reorganization of Integrated Electrical
Services, Inc. and Certain of Its Direct and Indirect Subsidiaries Under
Chapter 11 of the Bankruptcy Code, dated as of March 17, 2006, approved by the
Bankruptcy Court on March 10, 2006, describing the Plan of Reorganization and
distributed to certain holders of claims in connection with voting on the Plan
of Reorganization.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “EBITDA”: for any period, on a consolidated basis for the Loan
Parties, Adjusted Net Earnings from Operations for such period plus, to the
extent deducted in the determination of Adjusted Net Earnings from Operations
for that period (but without duplication), the sum of interest expense, federal,
state, local and foreign income tax expense, depreciation, amortization,
non-cash compensation expenses, other identified non-cash items not otherwise
included which are acceptable to (x) the ABL Facility Agent at any time prior to
the BofA Loan Termination Date and (y) at any time thereafter, the Initial
Lenders, any paid restructuring expenses (including professional fees) incurred
in connection with the Case), any unpaid restructuring expenses (including
professional fees) incurred in connection with the Cases to the extent the
amount of such unpaid expenses are not included in excess of the sum of (a) the
Restructuring Expenses Reserve and (b) the Cash Collateral deposited in a Cash
Collateral Account in excess of the amount required pursuant to Section 6.1(g),
restructuring expenses up to $8,600,000 related to impairments to Net Working
Capital in connection with the Shutdown Subsidiaries, and expenses related to
fees of Glass & Associates in an amount up to $200,000 in an any calendar month
incurred in the first three calendar months after the Closing Date.
          “EBITDA-CapEx Level”: the difference between Consolidated EBITDA for a
given period and the Capital Expenditures of the Loan Parties for such period.
          “EBITDAR”: for any period, on a consolidated basis for the Loan
Parties, Adjusted Net Earnings from Operations for such period plus, to the
extent deducted in the determination of Adjusted Net Earnings from Operations
for that period (but without duplication), the sum of interest expense, federal,
state, local and foreign income tax expense, depreciation, amortization,
non-cash compensation expenses, and other identified non-cash items not
otherwise included which are acceptable to (x) the ABL Facility Agent at any
time prior to the BofA Loan Termination Date and (y) at any time thereafter, the
Initial Lenders, and restructuring expenses (including professional fees and up
to $8,600,000 related to impairments to Net Working Capital related to the
Shutdown Subsidiaries).
          “Eligible Cash Collateral”: cash representing proceeds of Collateral
or proceeds from such other source of funding which is satisfactory to the
Initial Lenders and the ABL Facility Agent, each in the exercise of their
reasonable discretion, that is deposited into a demand deposit, money market or
other account in ABL Facility Agent’s name and subject to the ABL Facility
Agent’s Liens; provided that the term “Eligible Cash Collateral” shall not
include (i) any cash (a) to the extent that the ABL Facility Agent does not have
therein a valid, enforceable first priority Lien, (b) to the extent that any
defense,



--------------------------------------------------------------------------------



 



8

counterclaim, setoff or dispute exists or is asserted with respect thereto or
(c) that it is subject to any Lien of any Person, other than Liens in favor of
the ABL Facility Agent and the Administrative Agent or that is not owned by a
Loan Party or (ii) any Cash Collateral that is securing letters of credit issued
and outstanding under the ABL Facility Agreement.
          “Eligible Interest Capitalization Period”: (a) initially, the period
beginning on the Closing Date and ending on December 31, 2006; and
(b) thereafter, each period beginning on the day after the end of the
immediately preceding Eligible Interest Capitalization Period and ending on the
Interest Payment Date nearest to the date that is the earlier of (x) six months
after the end of the immediately preceding Eligible Interest Capitalization
Period and (y) the third anniversary of the Closing Date.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as have been, are now or may at any time hereafter be in effect.
          “Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
or required under any Environmental Law.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eton Park”: collectively, Eton Park Fund, L.P. and Eton Park Master
Fund, Ltd.
          “Event of Default”: any of the events specified in Section 7, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
          “Facility”: the Term Commitments and the Loans made thereunder.
          “Flagg Street”: collectively, Flagg Street Partners LP, Flagg Street
Partners Qualified LP and Flagg Street Offshore, L.P.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 6.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial



--------------------------------------------------------------------------------



 



9

covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
          “Goochland Project”: that certain construction project that is the
subject of an Agreement, dated December 12, 2003, by and between the County of
Goochland, Virginia, as the owner, and Bryant Electric Company, Inc., as the
contractor.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.
          “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A-1.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of



--------------------------------------------------------------------------------



 



10

property or services (other than current trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all mandatorily redeemable preferred Capital Stock of such Person,
(h) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above, (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) for the purposes of Section 7(e) only, all
obligations of such Person in respect of Swap Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
          “Initial Lenders”: Eton Park and Flagg Street.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Intercreditor Agreement”: an Intercreditor Agreement to be executed
and delivered by the Borrower, each Subsidiary Guarantor, the ABL Facility
Agent, the initial lenders under the ABL Facility Agreement, the Administrative
Agent and the Initial Lenders on the Closing Date, substantially in the form of
Exhibit G.
          “Interest Payment Date”: as to any Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan.
          “Investments”: as defined in Section 6.7.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, restriction, covenant, easement, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).



--------------------------------------------------------------------------------



 



11

          “Loan”: as defined in Section 2.1.
          “Loan Documents”: this Agreement, the Security Documents and any
amendment, waiver, supplement or other modification to any of the foregoing.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, radioactivity, molds
and any other substances, materials or wastes that are regulated pursuant to or
could give rise to liability under any Environmental Law.
          “Maturity Date”: May 12, 2013.
          “Modified Net Working Capital”: at any date of determination, without
duplication, (i) the sum for any Person and its consolidated Subsidiaries, of
(A) the unpaid face amount (including retentions) of all accounts receivable of
such Person and its consolidated Subsidiaries as at such date of determination,
plus (B) the amount of all inventory of such Person and its consolidated
Subsidiaries as at such date of determination, plus (C) the aggregate amount of
all contract underbillings of such Person and its consolidated Subsidiaries as
at such date of determination minus (ii) the sum, for such Person and its
consolidated Subsidiaries, of (A) the aggregate amount of all contract
overbillings of such Person and its consolidated Subsidiaries as at such date of
determination, plus (B) the aggregage amount of outstanding and unpaid claims up
to $3,000,000 of such Person and its consolidated Subsidiaries related to the
Goochland Project, in each case determined on a consolidated basis in accordance
with GAAP.
          “Mortgaged Property”: the real property listed on Schedule 1.1C, as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.
          “Mortgage”: Each mortgage and/or deed of trust made by any Loan Party
in favor of, or for the benefit of, the Administrative Agent for the benefit of
the Lenders, substantially in the form of Exhibit D (with such changes thereto
as shall be advisable under the law of the jurisdiction in which such mortgage
or deed of trust is to be recorded).
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Negative EBITDA-CapEx Level”: as defined in Section 2.8(c).
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such cash or Cash Equivalents paid or delivered pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking or consultant fees, amounts actually applied to the
repayment of any Indebtedness secured by a Lien expressly permitted hereunder
(other than the Liens under the Security Documents and the Liens securing the
obligations under the ABL Facility Agreement) on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and



--------------------------------------------------------------------------------



 



12

expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking or consultant fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.
          “Net Working Capital”: at any date of determination, without
duplication, (i) the sum, for any Person and its consolidated Subsidiaries, of
(A) cash or Cash Equivalents of such Person and its consolidated Subsidiaries as
at such date of determination, plus (B) the unpaid face amount of all accounts
receivable of such Person and its consolidated Subsidiaries as at such date of
determination, plus (C) the amount of all inventory of such Person and its
consolidated Subsidiaries as at such date of determination, plus (D) the
aggregate amount of all contract underbillings of such Person and its
consolidated Subsidiaries as at such date of determination, plus (E) the
aggregate amount of prepaid expenses of such Person and its consolidated
Subsidiaries as at such date of determination plus (F) the aggregate amount of
all prepaid items to Chubb of such Person and its consolidated Subsidiaries as
at such date of determination, minus (ii) the sum, for such Person and its
consolidated Subsidiaries, of (A) the aggregate amount of Indebtedness
outstanding under the ABL Facility Agreement as at such date of determination,
plus (B) the unpaid amount of all accounts payable of such Person and its
consolidated Subsidiaries as at such date of determination, plus (C) the
aggregate amount of all accrued expenses of such Person and its consolidated
Subsidiaries as at such date of determination, plus (D) the aggregate amount of
all contract overbillings of such Person and its consolidated Subsidiaries as at
such date of determination (but, excluding from accounts payable and accrued
expenses, the current portion of long-term Indebtedness and all accrued interest
and federal, state, local and foreign income taxes) plus (E) the aggregate
amount of accrued contract losses of such Person and its consolidated
Subsidiaries as at such date of determination plus (F) the aggregate amount of
all restructuring expenses (including professional fees) incurred in connection
with the Cases and unpaid by such Person and its consolidated Subsidiaries as at
such date of determination, in each case determined on a consolidated basis in
accordance with GAAP.
          “Non-Excluded Taxes”: as defined in Section 2.12(a).
          “Non-U.S. Lender”: as defined in Section 2.12(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Aggregate Principal Amount
Outstanding and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any bankruptcy, insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, fees, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the



--------------------------------------------------------------------------------



 



13

execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Participant”: as defined in Section 9.6(c).
          “Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001, as amended.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Petition Date”: as defined in the recitals hereto.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Plan Effective Date”: the date on which the Plan of Reorganization
became effective as provided therein.
          “Plan of Reorganization”: as defined in the recitals hereto.
          “Principal Stockholders”: Fidelity Management & Research Co.,
Southpoint Capital Advisors LP, Tontine Capital Partners L.P. and their
respective Affiliates.
          “Pro Forma Balance Sheet”: as defined in Section 3.1(a).
          “Pro Forma Statement of Operations”: as defined in Section 3.1(a).
          “Projections”: as defined in Section 5.2(b).
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim arising from a single event or a series of
related events or any condemnation proceeding, in each case, relating to any
asset of any Group Member that yields gross proceeds to any Group Member in
excess of $250,000.
          “Register”: as defined in Section 9.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Aggregate Principal
Amount Outstanding pursuant to Section 2.6(a) as a result of the delivery of a
Reinvestment Notice.
          “Reinvestment Event”: any Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.



--------------------------------------------------------------------------------



 



14

          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of a Recovery Event
to acquire or repair tangible capital assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
tangible capital assets useful in the Borrower’s business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring six months after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair tangible capital assets useful
in the Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.
          “Related Parties”: as defined in Section 8.3.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Repayment Option”: the Lenders’ option to demand repayment in full in
cash of the Aggregate Principal Amount Outstanding as described in Section 2.3.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of
(a) until the Closing Date, the Term Commitments then in effect and
(b) thereafter, the Aggregate Principal Amount Outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Residential EBIT”: solely with respect to the Residential
Subsidiaries, for any period, on a consolidated basis, Adjusted Net Earnings
from Operations for such period plus, to the extent deducted in the
determination of Adjusted Net Earnings from Operations for that period (but
without duplication), the sum of federal, state, local and foreign income tax
expense, interest expense and other identified non-cash items not otherwise
included which are acceptable to (x) the ABL Facility Agent at any time prior to
the BofA Loan Termination Date and (y) at any time thereafter, the Initial
Lenders.
          “Residential Subsidiaries”: the Subsidiaries of the Borrower listed on
Schedule 1.1E.
          “Responsible Officer”: the chief executive officer, president, general
counsel or chief financial officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer or treasurer of the
Borrower.
          “Restricted Payments”: as defined in Section 6.6.



--------------------------------------------------------------------------------



 



15

          “Restructuring Expenses Reserve”: on any date of determination
thereof, an amount equal to difference between (i) the sum of all restructuring
expenses (including professional fees) incurred in connection with the Cases and
unpaid by the Loan Parties as of such date and (ii) the aggregate amount of Cash
Collateral on deposit in all Cash Collateral Accounts in excess of $20,000,000
on such date. If at any date of determination the aggregate amount of Cash
Collateral on deposit in all Cash Collateral Accounts in excess of $20,000,000
on such date is greater than the sum of all restructuring expenses (including
professional) incurred in connection with the Cases and unpaid by the Loan
Parties as of such date, then the Restructuring Expense Reserve shall be $0.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Second Lien Net Cash Proceeds”: in connection with an Asset Sale or a
Recovery Event, Net Cash Proceeds net of amounts actually (i) deposited in the
Cash Collateral Account in an amount not to exceed the book value of any
Eligible Accounts and any Eligible Inventory (as each such term is defined in
the ABL Facility Agreement) subject of such Asset Sale or Recovery Event and
(ii) applied to repay the revolving loans outstanding under the ABL Facility
Agreement.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
          “Senior Convertible Notes”: the Series A 6.5% Senior Convertible Notes
due 2014 and Series B 6.5% Senior Convertible Notes due 2014 issued by the
Borrower, together with the subsidiary guarantees thereof.
          “Shutdown EBIT”: solely with respect to the Shutdown Subsidiaries, for
any period, on a consolidated basis, Adjusted Net Earnings from Operations for
such period plus, to the extent deducted in the determination of Adjusted Net
Earnings from Operations for that period (but without duplication), the sum of
interest expense, federal, state, local and foreign income tax expense and other
identified non-cash items not otherwise included which are acceptable to (x) the
ABL Facility Agent at any time prior to the BofA Loan Termination Date and
(y) at any time thereafter, the Initial Lenders.
          “Shutdown Subsidiaries”: the Subsidiaries of the Borrower listed on
Schedule 1.1F.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives



--------------------------------------------------------------------------------



 



16

rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Change of Control”: a “Change of Control” (or any other
defined term having a similar purpose) as defined in any ABL Facility.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary.
          “Surety Bond”: any surety bond, insurance policy, indemnity agreement,
guaranty, letter of credit or other instrument provided by a third party (that
is, excluding an Affiliate of the obligor) to an obligee to assure the payment
by and/or performance of an obligor.
          “Surety Collateral”: (a) all of the right, title and interest of the
Loan Parties in and to all existing and future Bonded Contracts and associated
contract rights, (b) Bonded Accounts, (c) all claims, rights and choses in
action against any account debtor on any Surety Bond or against any other Person
with respect to any Surety Bond or Bonded Contract, (d) to the extent assignable
(other than to the extent that any such prohibition and assignment term would be
rendered ineffective pursuant to applicable law) all rights and actions that any
Loan Party may have or acquire in any subcontract, purchase order or other
agreement in connection with any Bonded Contract and against any subcontract,
purchase order or other agreement with any Person furnishing or agreeing to
furnish or supply vehicles, labor, supplies, machinery or other inventory or
equipment in connection with or on account of any Bonded Contract, and against
any surety or sureties of any such subcontractor, laborer or other Person,
(e) Bonded Equipment, (f) Bonded Inventory, (g) any and all books, accounts,
computer software and other computer stored information, and any and all
drawings, plans, specifications, shop and as-built drawings, in each case, used
in or necessary to fully perform all obligations and services required of any
Loan Party under the Bonded Contracts, (h) all progress schedules, work in
process schedules (including, but not limited to, estimates of completion
costs), accounts receivable ledgers, accounts payable ledgers and estimates of
completion costs relating to any and all Bonded Contracts, and (i) any and all
proceeds (other than such proceeds which are negotiable instruments or cash or
Cash Equivalents in the possession or control of the ABL Facility Agent or the
Administrative Agent, as applicable) remaining due to the Group Members and
products arising with respect thereto.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.



--------------------------------------------------------------------------------



 



17

          “Term Commitment”: as to any Lender, the obligation of such Lender to
make a Loan to the Borrower in a principal amount not to exceed the amount set
forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments is
$53,000,000.
          “Term Percentage”: as to any Lender at any time, the percentage which
such Lender’s Term Commitment then constitutes of the Term Commitments (or, at
any time after the Closing Date, the percentage which such Lender’s Aggregate
Principal Amount Outstanding constitutes of the total Aggregate Principal Amount
Outstanding of all of the Lenders).
          “Transactions”: the consummation of the Plan of Reorganization,
including the entering into and funding of the ABL Facility and the Loans
hereunder and all related transactions contemplated thereby and hereby.
          “Transferee”: any Assignee or Participant.
          “United States”: the United States of America.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of the Borrower.
          1.2 Other Definitional Provisions.
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.



--------------------------------------------------------------------------------



 



18

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
          2.1 Term Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (each, a “Loan” and collectively,
the “Loans”) to the Borrower on the Closing Date in an amount not to exceed the
amount of the Term Commitment of such Lender.
          2.2 Procedure for Loan Borrowing. The Borrower shall give the
Administrative Agent and the Initial Lenders irrevocable notice (which notice
must be received by the Administrative Agent and the Initial Lenders prior to
1:00 P.M., New York City time, one Business Day prior to the anticipated Closing
Date) requesting that the Initial Lenders make the Loans on the Closing Date in
a single drawing and specifying the amount to be borrowed. Not later than 3:00
P.M., New York City time, on the Closing Date each Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Loan to be made by such Initial Lender. The
Administrative Agent shall disburse by wire transfer of immediately available
funds to an account specified by the Borrower the aggregate of the amounts made
available to the Administrative Agent by the Initial Lenders in immediately
available funds.
          2.3 Maturity Date. The Aggregate Principal Amount Outstanding of each
Lender shall mature on the Maturity Date; provided that at any time on or after
the fourth anniversary of the Closing Date, the Required Lenders may, upon not
less than sixty days’ written notice to the Borrower, exercise the Repayment
Option.
          2.4 Fees, etc. The Borrower agrees to pay the fees in the amounts and
on the dates as set forth in any fee agreements between the Borrower and the
Administrative Agent and/or among the Borrower and the Initial Lenders, and to
perform any other obligations contained therein.
          2.5 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Aggregate Principal Amount Outstanding, in whole or in part,
subject to payment of the amounts required by Section 2.7, upon irrevocable
notice delivered to the Administrative Agent no later than 1:00 P.M., New York
City time, five Business Days prior thereto. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with payment of (i) any cash interest (as opposed to
paid in kind interest) that has accrued to the date of such prepayment on the
Aggregate Principal Amount Outstanding so prepaid and (ii) all amounts required
to be paid pursuant to Section 2.7(a). Partial prepayments of Aggregate
Principal Amount Outstanding shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof.
          2.6 Mandatory Prepayments(a) . (a) (i) If on any date prior to the
BofA Loan Termination Date, any Group Member shall receive Second Lien Net Cash
Proceeds from any Asset Sale, (x) 331/3% of such Second Lien Net Cash Proceeds
from such Asset Sale shall be applied on such date toward the prepayment of the
Aggregate Principal Amount Outstanding, (y) 331/3% of such Second Lien Net Cash
Proceeds shall be retained by the Borrower for general corporate purposes and
(z) 331/3% shall be deposited into the Cash Collateral Account. If on any date
after the BofA Loan Termination Date any Group Member shall receive Net Cash
Proceeds from any Asset Sale, 100% of such Net Cash Proceeds shall be applied on
such date toward the prepayment of the Aggregate Principal Amount Outstanding.
          (ii) If on any date prior to the BofA Loan Termination Date any Group
Member shall receive Second Lien Net Cash Proceeds from any Recovery Event, 100%
of such Second Lien Net Cash Proceeds shall be applied on such date toward the
prepayment of the Aggregate Principal Amount Outstanding. If on any date after
the BofA Loan Termination Date any Group Member shall receive Net Cash Proceeds
from any Recovery Event, 100% of such Net Cash



--------------------------------------------------------------------------------



 



19

Proceeds shall be applied on such date toward the prepayment of the Aggregate
Principal Amount Outstanding. Notwithstanding the foregoing, (x) the Borrower
may, pursuant to one or more Reinvestment Notices, retain up to $1,000,000 from
Recovery Events in any fiscal year of the Borrower and (y) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Aggregate Principal Amount Outstanding as set forth in
Section 2.6(b).
          (b) If (x) after the Closing Date, Second Lien Net Cash Proceeds shall
have been deposited into the Cash Collateral Account and (y) either
contemporaneously with or at any time after such deposit, any amount shall be
released from the Cash Collateral Account by the ABL Facility Agent to be turned
over to the Borrower other than in connection with a refinancing of the ABL
Facility (which refinancing requires that a cash collateral account
substantially similar to the Cash Collateral Account be established), an amount
equal to the lesser of the amount deposited and the amount released shall be
applied on the date of release toward the prepayment of the Aggregate Principal
Amount Outstanding.
          (c) Amounts to be applied in connection with prepayments made pursuant
to this Section 2.6 shall be applied to the prepayment of the Aggregate
Principal Amount Outstanding in accordance with Section 2.10(b). Each prepayment
of the Aggregate Principal Amount Outstanding under this Section 2.6 shall be
accompanied by payment at such time of (i) any cash interest (as opposed to paid
in kind interest) that has accrued to the date of such prepayment on the amounts
so prepaid and (ii) all amounts required to be paid pursuant to Section 2.7(a).
          2.7 Additional Terms Relating to Prepayments.
          (a) In the event that all or any of Aggregate Principal Amount
Outstanding is voluntarily or mandatorily prepaid under Sections 2.5 or 2.6 for
any reason at any time following the Closing Date, the Borrower shall at such
time pay an additional amount equal to: (i) 5.5% of the amount of Aggregate
Principal Amount Outstanding prepaid, if such prepayment occurs on or prior to
the first anniversary of the Closing Date; (ii) 4.5% of the amount of Aggregate
Principal Amount Outstanding prepaid, if such prepayment occurs after the first
anniversary of the Closing Date but on or before the second anniversary of the
Closing Date; (iii) 3.5% of the amount of Aggregate Principal Amount Outstanding
prepaid, if such prepayment occurs after the second anniversary of the Closing
Date but on or before the third anniversary of the Closing Date; (iv) 2.5% of
the amount of Aggregate Principal Amount Outstanding prepaid, if such prepayment
occurs after the third anniversary of the Closing Date but on or before the
fourth anniversary of the Closing Date; (v) 1.5% of the amount of Aggregate
Principal Amount Outstanding prepaid, if such prepayment occurs after the fourth
anniversary of the Closing Date but on or before the fifth anniversary of the
Closing Date; and (vi) 0.5% of the amount of Aggregate Principal Amount
Outstanding prepaid, if such prepayment occurs after the fifth anniversary of
the Closing Date but on or before the sixth anniversary of the Closing Date;
provided that the Borrower shall not be required to pay the amounts set forth in
clauses (iv), (v) or (vi) if such prepayment occurs solely as a result of the
exercise of the Repayment Option under Section 2.3.
          (b) If, after giving effect to any optional or mandatory prepayment
under Sections 2.5 or 2.6, the Aggregate Principal Amount Outstanding is less
than $12,000,000, then the Borrower shall immediately prepay in full in cash the
Aggregate Principal Amount Outstanding. The Borrower shall, together with such
prepayment, also pay (i) any cash interest (as opposed to paid in kind interest)
that has accrued to the date of the prepayment on the Aggregate Principal Amount
Outstanding so prepaid and (ii) all amounts required to be paid pursuant to
Section 2.7(a).
          2.8 Interest Rates and Payment Dates.



--------------------------------------------------------------------------------



 



20

          (a) The Aggregate Principal Amount Outstanding shall bear interest at
the Applicable Interest Rate; provided that if either or both paragraphs (b) and
(c) of this Section 2.8 shall be applicable, the Aggregate Principal Amount
shall bear interest at the Adjusted Applicable Interest Rate as therein
provided.
          (b) If at any time the amount outstanding under the ABL Facility
exceeds the ABL Facility Amount at such time (exclusive of any letters of credit
issued under the ABL Facility in connection with or to (i) insurance contracts,
(ii) surety bonds, (iii) any of the Loan Parties’ self-insurance program or
(iv) vendors for purposes of purchases of products and services and customers to
secure performance, in each case in the ordinary course of business), then the
Adjusted Applicable Interest Rate under the Facility shall be for the next
succeeding fiscal quarter of the Borrower an amount equal to the sum of (I) the
Applicable Interest Rate or, if Section 2.8(c) is in effect, the Adjusted
Applicable Interest Rate determined pursuant to such section, and (II) the
product of (x) a whole number equal to the difference between (i) the peak
amount outstanding under the ABL Facility in such earlier fiscal quarter of the
Borrower and (ii) the ABL Facility Amount (with such difference to be divided by
$1,000,000 and rounded up to the next whole number) and (y) 0.10%.
          (c) If, as of the end of any fiscal quarter ending on or prior to
December 31, 2006, the EBITDA-CapEx Level for such quarter is less than zero (a
“Negative EBITDA-CapEx Level”), then the Adjusted Applicable Interest Rate under
the Facility effective as of the first day of the next succeeding fiscal quarter
shall be an amount equal to the sum of (I) the Applicable Interest Rate or, if
Section 2.8(b) is in effect, the Adjusted Applicable Interest Rate determined
pursuant to such section, and (II) the product of (x) the sum of the absolute
values of all Negative EBITDA-CapEx Levels since January 1, 2006 through
December 31, 2006 (with such amounts to be divided by $1,000,000 and rounded up
to the next whole number) and (y) 0.15%. If the Adjusted Applicable Interest
Rate under this paragraph (c) shall become effective, it shall remain in effect
until the earlier of (i) the Maturity Date and (ii) the first day of the fiscal
quarter immediately following the end of two consecutive fiscal quarters of the
Borrower in which the EBITDA-CapEx Level exceeded zero and the cumulative
EBITDA-CapEx Level from the Closing Date until the end of the second such fiscal
quarter is greater than the absolute value of the cumulative Negative
EBITDA-CapEx Levels; provided that, if the EBITDA Cap-Ex Level is greater than
zero for more than two consecutive fiscal quarters, but the cumulative
EBITDA-CapEx Level from the Closing Date until the end of the second such fiscal
quarter is less than zero, the Adjusted Applicable Interest then in effect shall
be reduced by the product of (x) the EBITDA-CapEx Levels for such fiscal
quarters (with such amounts to be divided by $1,000,000 and rounded up to the
next whole number) and (y) 0.15%; provided that such Adjusted Applicable
Interest Rate shall not be less than the Applicable Interest Rate.
          (d) (i) If all or a portion of the Aggregate Principal Amount
Outstanding shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), the Aggregate Principal Amount Outstanding (whether
or not overdue) shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.8 plus 2% and (ii) if all or a portion of any interest payable on
the Aggregate Principal Amount Outstanding, any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section 2.8 plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).
          (e) Interest shall be payable in arrears on each Interest Payment
Date; provided that for the initial Eligible Interest Capitalization Period,
interest accruing on the Aggregate Principal Amount Outstanding shall be
capitalized and, for each Eligible Interest Capitalization Period thereafter,
interest



--------------------------------------------------------------------------------



 



21

accruing on the Aggregate Principal Amount Outstanding shall be capitalized at
the Borrower’s option for subsequent Eligible Interest Capitalization Periods
only if the Borrower shall have provided written notice to the Administrative
Agent and the Initial Lenders of the exercise of such option not less than 10
Business Days prior to the commencement of each such subsequent Eligible
Interest Capitalization Period. Notwithstanding anything to the contrary
contained in this paragraph (e):
          (i) if as of the end of any fiscal quarter ending on or prior to
December 31, 2006, there is a Negative EBITDA-CapEx Level, the option of
capitalizing interest shall be terminated immediately until the earlier of
(x) the Maturity Date and (y) the first day of the fiscal quarter immediately
following the end of two consecutive fiscal quarters of the Borrower in which
the EBITDA-CapEx Level exceeded zero and such EBITDA-CapEx Level for such two
fiscal consecutive fiscal quarters is greater in the aggregate than the absolute
value of the cumulative Negative EBITDA-CapEx Level; provided that
notwithstanding that there may be a Negative EBITDA-CapEx Level as of the fiscal
quarter ended March 31, 2006, interest accruing on the Aggregate Principal
Amount Outstanding shall be capitalized for the initial Eligible Interest
Capitalization Period at a rate equal to the Adjusted Applicable Interest Rate
plus 0.50%; provided further that, after the initial Eligible Interest
Capitalization Period, interest accruing on the Aggregate Principal Amount
Outstanding for subsequent Eligible Interest Capitalization Periods shall be at
an interest rate equal to (x) the Adjusted Applicable Interest Rate, if such
interest is to be paid in cash during such Eligible Interest Capitalization
Period, or (y) the Adjusted Applicable Interest Rate plus 0.50%, if such
interest is to be capitalized during such Eligible Interest Capitalization
Period at the Borrower’s option, except that, with respect to clause (y), the
Adjusted Applicable Interest Rate shall not be increased by 0.50% for subsequent
Eligible Interest Capitalization Periods if the EBITDA-CapEx Level exceeds zero
for two consecutive fiscal quarters after the fiscal quarter ended March 30,
2006 and such EBITDA-CapEx Level for such two fiscal consecutive quarters is
greater in the aggregate than the absolute value of the cumulative Negative
EBITDA-CapEx Level from January 1, 2006 through the fiscal quarter ended
March 31, 2006 and any subsequent fiscal quarters of the Borrower in which there
were Negative EBITDA-CapEx Levels; and
          (ii) if an Event of Default shall have occurred and be continuing, the
option to capitalize interest shall be suspended automatically as of the date of
such Event of Default for such Eligible Interest Capitalization Period and any
subsequent Eligible Interest Capitalization Period during which such Event of
Default shall be continuing and interest shall be payable in arrears in
immediately available funds beginning on the next Interest Payment Date after
the Event of Default, or upon acceleration, and in the case of interest payable
pursuant to Section 2.8(d), on demand.
          2.9 Computation of Interest and Fees(a) . (a) Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and amount of any
change in the Applicable Interest Rate as a result of the adjustments made
pursuant to Section 2.8.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the adjustments made to the Applicable Interest
Rate under Section 2.8(b) or (c).



--------------------------------------------------------------------------------



 



22

          2.10 Pro Rata Treatment and Payments(a) . (a) Each borrowing by the
Borrower from the Lenders hereunder and each payment by the Borrower on account
of any fee payable to the Lenders shall be made pro rata according to the
respective Term Percentages of the Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Aggregate Principal Amount
Outstanding shall be made pro rata according to the Aggregate Principal Amount
Outstanding of the respective Lenders. Amounts so prepaid may not be reborrowed.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding sentence,
interest thereon shall be payable at the then applicable rate during such
extension.
          2.11 Requirements of Law(a) . (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:
          (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes covered by Section 2.12
and changes in the rate of tax on the overall net income of such Lender);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender; or
          (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower in writing
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into



--------------------------------------------------------------------------------



 



23

consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, after submission by such Lender to the Borrower (with a copy to
the Administrative Agent) of a written request therefor, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section 2.11 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.11, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.11 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.11 shall survive the termination of this Agreement and the payment of
the Aggregate Principal Amount Outstanding and all other amounts payable
hereunder.
          2.12 Taxes.
          (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall



--------------------------------------------------------------------------------



 



24

indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any other applicable U.S. Internal Revenue
Service Forms (including, without limitation, U.S. Internal Revenue Service Form
W-81MY) or, in each case, any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.12, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.12 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.



--------------------------------------------------------------------------------



 



25

          (g) The agreements in this Section 2.12 shall survive the termination
of this Agreement and the payment of the Aggregate Principal Amount Outstanding
and all other amounts payable hereunder.
          2.13 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.11 or 2.12(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 2.13 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.11 or 2.12(a).
          2.14 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.11 or 2.12(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.13 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.11 or 2.12(a), (iv) the replacement financial
institution shall purchase, at par, the Aggregate Principal Amount Outstanding
owing to such Lender and other amounts owing to such replaced Lender on or prior
to the date of replacement, (v) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
(at the direction of the Required Lenders), (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (vii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.11 or 2.12(a), as the case may
be, and (viii) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.
SECTION 3. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender that:
          3.1 Financial Condition.
          (a) The unaudited pro forma consolidated balance sheet of the Borrower
and its consolidated Subsidiaries attached to the Disclosure Statement as at the
date set forth therein (including the notes thereto) (the “Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to the Initial Lenders,
has been prepared giving effect (as if such events had occurred on such date) to
(i) the consummation of the Transactions, (ii) the Loans to be made and the ABL
Facility to be consummated on the Closing Date and the use of proceeds thereof
and (iii) the payment of fees and expenses in connection with the foregoing. The
Pro Forma Balance Sheet has been prepared based on reasonable estimates and
assumptions and the most current information available to the Borrower as of the
date of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at the date
set forth therein, assuming that the events specified in the preceding sentence
had actually occurred at such date. The pro forma statement of operations
attached to the Disclosure Statement for the seven-month period ending on the
date set forth therein (including the notes thereto) (the “Pro Forma Statement
of Operations”), copies of which have heretofore been furnished to the Initial



--------------------------------------------------------------------------------



 



26

Lenders, has been prepared giving effect (as if such events had occurred on the
date set forth therein) to (i) the consummation of the Transactions, (ii) the
Loans to be made and the ABL Facility to be consummated on the Closing Date and
the use of proceeds thereof and (iii) the payment of fees and expenses in
connection with the foregoing. The Pro Forma Statement of Operations has been
prepared based on reasonable estimates and assumptions and the most current
information available to the Borrower as of the date of delivery thereof, and
presents fairly on a pro forma basis the estimated results of operations of
Borrower and its consolidated Subsidiaries for the period set forth therein,
assuming that the events specified in the preceding sentence had actually
occurred on the date set forth therein.
          (b) The audited consolidated balance sheets of the Borrower and its
Subsidiaries as at September 30, 2005, and the related consolidated statements
of income and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Ernst & Young LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
their operations and their consolidated cash flows for the respective fiscal
years then ended. The unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as at December 31, 2005, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date, and the
consolidated results of their operations and their consolidated cash flows for
the three-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein), subject, in the case of unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes. No Group Member has any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from January 1, 2006 to and
including the date hereof there has been no Disposition by any Group Member of
any material part of its business or property.
          3.2 No Change. Since January 1, 2006, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect other than any change of the type that customarily occurs as a result of
the commencement of the Cases.
          3.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
          3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other



--------------------------------------------------------------------------------



 



27

act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Transactions and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) Bankruptcy Court approval, (ii) consents, authorizations, filings and
notices described in Schedule 3.4, which consents, authorizations, filings and
notices have been obtained or made and are in full force and effect and
(iii) the filings referred to in Section 3.19. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          3.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
          3.6 Litigation. Other than the Bankruptcy Court consideration of the
Plan of Reorganization and any other litigation described in the Disclosure
Statement, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
          3.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          3.8 Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 6.3.
Schedule 1.1C lists, as of the Closing Date, each parcel of owned real property
located in the United States and held by the Borrower or any of its Subsidiaries
that has a value, in the reasonable opinion of the Borrower, in excess of
$100,000.
          3.9 Intellectual Property. Except as would not reasonably be expected
to have a Material Adverse Effect, each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim. To the Borrower’s knowledge, the use
of Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.
          3.10 Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the



--------------------------------------------------------------------------------



 



28

amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
          3.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          3.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
          3.13 ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan,
excluding each Multiemployer Plan, has complied in all material respects with
the applicable provisions of ERISA and the Code. To the knowledge of the
Borrower, each Multiemployer Plan has complied in all material respects with the
applicable provisions of ERISA and the Code. No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period. The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.
          3.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          3.15 Subsidiaries. Except as disclosed to the Administrative Agent and
the Initial Lenders by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 3.15 sets forth the name and jurisdiction of
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any



--------------------------------------------------------------------------------



 



29

Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents or as disclosed on Schedule 3.15.
          3.16 Use of Proceeds. The proceeds of the Loans shall be used to
finance the Loan Parties’ obligations under the Plan of Reorganization,
including to repay in full the holders of the Senior Convertible Notes, and to
pay related fees and expenses arising from this Facility and for general
corporate purposes.
          3.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
          (a) each Group Member: (i) is, and within the period of all applicable
statutes of limitation has been, in compliance with all applicable Environmental
Laws; (ii) holds all Environmental Permits (each of which is in full force and
effect) required for any of its current operations or for any property owned,
leased, or otherwise operated by it; (iii) is, and within the period of all
applicable statutes of limitation has been, in compliance with all of its
Environmental Permits; and (iv) reasonably believes that: each of its
Environmental Permits will be timely renewed and complied with; any additional
Environmental Permits that may be required of it will be timely obtained and
complied with; and compliance with any Environmental Law that is or is expected
to become applicable to it will be timely attained and maintained;
          (b) Materials of Environmental Concern are not present at, on, under,
in, or about any real property currently or formerly owned, leased or operated
by any Group Member or at any other location (including, without limitation, any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of any Group Member under any applicable
Environmental Law or otherwise result in costs to any Group Member, or
(ii) interfere with any Group Member’s continued operations, or (iii) impair the
fair saleable value of any real property owned or leased by any Group Member;
          (c) there is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which any Group Member is, or to the knowledge of the
Borrower will be, named as a party that is pending or, to the knowledge of the
Borrower, threatened;
          (d) no Group Member has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or with respect to any Materials of
Environmental Concern;
          (e) no Group Member has entered into or agreed to any consent decree,
order, or settlement or other agreement, nor is subject to any judgment, decree,
or order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law; and
          (f) no Group Member has assumed or retained, by contract or operation
of law, any liabilities of any kind, fixed or contingent, known or unknown,
under any Environmental Law or with respect to any Material of Environmental
Concern.
          3.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document, the Disclosure Statement,
the financial statements identified in



--------------------------------------------------------------------------------



 



30

Section 3.1 or any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
          3.19 Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for its benefit and
for the benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of the
Pledged Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the ABL Facility
Agent, and in the case of the other Collateral described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 3.19(a) in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Guarantee and Collateral Agreement shall constitute a
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person, subject to the
Intercreditor Agreement and except for Liens permitted by Section 6.3, including
the Liens securing the obligations under the ABL Facility Agreement.
          (b) Each Mortgage is effective to create in favor of the
Administrative Agent, for its benefit and for the benefit of the Lenders, a
legal, valid and enforceable Lien on the Mortgaged Property described therein
and proceeds thereof, and when such Mortgage is filed in the offices specified
on Schedule 3.19(c), such Mortgage shall constitute a perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Property described therein and the proceeds thereof, as security for
the Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person, except for Liens permitted by
Section 6.3, including the Liens securing the obligations under the ABL Facility
Agreement.
          3.20 Solvency. The Borrower is, and the Borrower and its Subsidiaries
taken as a whole are, and after giving effect to the Transactions and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be, Solvent.
          3.21 Certain Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Plan of Reorganization,
the Confirmation Order and the ABL Facility Agreement, including any amendments,
supplements or modifications with respect to any of the foregoing.
SECTION 4. CONDITIONS PRECEDENT
          4.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or



--------------------------------------------------------------------------------



 



31

concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
          (a) Credit Agreement; Loan Documents. The Administrative Agent and the
Initial Lenders shall have received (i) this Agreement, executed and delivered
by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each Subsidiary Guarantor and (iii) the
Intercreditor Agreement executed and delivered by each party thereto.
          (b) DIP Credit Facility. The Initial Lenders shall have received
satisfactory evidence that (i) the DIP Credit Facility and all commitments
thereunder shall have been terminated and all amounts thereunder shall have been
repaid or otherwise satisfied in full and all Liens and security interests
granted in connection therewith shall have been terminated or released or
(ii) the DIP Credit Facility shall have been converted, pursuant to the Plan of
Reorganization, into a commitment to provide the ABL Facility to the Loan
Parties after the Closing Date, and no pre-petition indebtedness,
debtor-in-possession financing or other claims against the Loan Parties shall
remain outstanding as obligations of the Loan Parties, except to the extent
converted as set forth in clause (ii) above, outstanding letters of credit
deemed issued under the ABL Facility or as otherwise specifically contemplated
by the Plan of Reorganization.
          (c) Plan of Reorganization; Confirmation Order. The Confirmation Order
confirming the Plan of Reorganization (i) shall be in form and substance
reasonably satisfactory to the Initial Lenders and shall authorize the Loan
Parties to execute and deliver this Agreement and perform their obligations
hereunder and (ii) shall be in full force and effect and shall not have been
reversed or modified and shall not be stayed or subject to a motion to stay, the
period for appealing the Confirmation Order shall have elapsed and the
Confirmation Order shall have become a Final Order (as defined in the Plan of
Reorganization in effect on the date hereof). No provision of the Plan of
Reorganization shall have been amended, supplemented or otherwise modified in
any material respect that is adverse to the Lenders without the prior consent of
the Initial Lenders. The Plan Effective Date shall have occurred (and all
conditions precedent thereto as set forth in the Plan of Reorganization shall
have been satisfied) or shall occur simultaneously with the closing of the
Facility. The documentation to effect the Plan of Reorganization including,
without limitation, the ABL Facility Agreement, shall have reasonably
satisfactory terms and conditions, and no provision of such documentation shall
have been waived, amended, supplemented or otherwise modified in any material
respect without approval of the Initial Lenders. The capitalization, structure
and equity ownership of each Loan Party, and the organizational documents and
senior management of the Loan Parties, after the consummation of the Plan of
Reorganization, shall be consistent in all material respects with the
description set forth in the Disclosure Statement.
          (d) Financial Statements. The Initial Lenders shall have received (i)
unaudited interim consolidated financial statements of the Borrower for each
quarterly period ended subsequent to the date of the most recent financial
statements delivered to the Initial Lenders, provided that at least 45 days have
elapsed since the end of such quarter, and (ii) any budgets, projections or any
other financial information delivered to Bank of America, N.A. during the Cases.
          (e) Approvals. All governmental and third party approvals necessary in
connection with the Transaction, the financing contemplated thereby and hereby
and the continuing operations of the Group Members (including shareholder
approvals, if any) shall have been obtained on satisfactory terms and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would



--------------------------------------------------------------------------------



 



32

restrain, prevent or otherwise impose adverse conditions on the Transactions or
the financing thereof or any of the transactions contemplated hereby.
          (f) Lien Searches. The Initial Lenders shall have received the results
of a recent lien search in each relevant jurisdiction where the Loan Parties are
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by the ABL Facility, Section 6.3 hereof
or otherwise permitted by the Loan Documents.
          (g) Fees. The Administrative Agent and the Initial Lenders shall have
received all fees and expenses (including the reasonable fees and expenses of
legal counsel) required to be paid for which invoices have been presented two
Business Days before the Closing Date.
          (h) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Initial Lenders shall have received (i) a certificate
of each Loan Party, dated the Closing Date, substantially in the form of
Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization. The Administrative Agent shall be reasonably satisfied with the
form and substance of the certificates of incorporation and by-laws or other
applicable organizational documents of each Loan Party.
          (i) Legal Opinions. The Administrative Agent and the Initial Lenders
shall have received the following executed legal opinions:
          (i) the legal opinion of Vinson & Elkins LLP, counsel to the Borrower
and its Subsidiaries, substantially in the form of Exhibit F; and
          (ii) the legal opinions of local counsel in Maryland and of such other
special and local counsel as may be required by the Administrative Agent or the
Initial Lenders.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Initial Lenders may
reasonably require.
          (j) Pledged Stock; Stock Powers; Pledged Notes. The ABL Facility Agent
shall have received (a) (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
          (k) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Initial Lenders to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for its benefit and for the benefit of the Lenders, a perfected Lien on
the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.3),
subject to the Intercreditor Agreement, shall be in proper form for filing,
registration or recordation.
          (l) Mortgages, etc. The Administrative Agent and the Initial Lenders
shall have received a Mortgage with respect to the Mortgaged Property, executed
and delivered by a duly authorized officer of each party thereto.



--------------------------------------------------------------------------------



 



33

          (m) Insurance. The Initial Lenders and the Administrative Agent shall
have received insurance certificates satisfying the requirements of
Section 5.2(b) of the Guarantee and Collateral Agreement.
          (n) Other Documents. The Administrative Agent and the Initial Lenders
shall have received such documents and other instruments as the Administrative
Agent, the Initial Lenders or their respective counsel may reasonably request.
          (o) Representations and Warranties. Each of the representations made
by any Loan Party in or pursuant to the Loan Documents including, without
limitation, the material adverse change and litigation representations shall be
true and correct in all material respects as of the Closing Date.
          (p) No Default. No Default or Event of Default shall have occurred and
be continuing on the Closing Date after giving effect to the Loans made on the
Closing Date.
          (q) The ABL Facility. The ABL Facility Agreement shall provide for a
revolving commitment for the Borrower in an aggregate principal amount not to
exceed $80,000,000 and shall otherwise be on terms and conditions reasonably
satisfactory to the Initial Lenders.
Notwithstanding the foregoing, certain conditions specified in this Section 4.1
may be satisfied on the date(s) required by Section 5.10.
SECTION 5. AFFIRMATIVE COVENANTS
                 The Borrower hereby agrees that, so long as any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the
Borrower shall and shall cause each of its Subsidiaries to:
                 5.1 Financial Statements. Furnish to the Administrative Agent
for the benefit of each Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing;
          (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and
          (c) as soon as available, but in any event not later than 30 days
after the end of each month occurring during each fiscal year of the Borrower
(but within 60 days after the last month in the Borrower’s fiscal year), the
unaudited consolidated balance sheets of the Borrower and its



--------------------------------------------------------------------------------



 



34

consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods, subject in the case of unaudited
financial statements to normal year-end audit adjustments and the absence of
footnotes.
                 5.2 Certificates; Other Information. Furnish to the
Administrative Agent for the benefit of each Lender (or, in the case of clause
(g), to the relevant Lender):
          (a) concurrently with the delivery of the financial statements
referred to in Section 5.1(a), a copy of the accountants’ letter to Borrower’s
management that is prepared in connection with such financial statements and a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default pursuant to
Section 6.1, except as specified in such certificate;
          (b) concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (w) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Group Members with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, including, without limitation, calculations of the
EBITDA-CapEx Level for each such fiscal quarter or fiscal year and the peak
amount outstanding under the ABL Facility during each fiscal quarter, as the
case may be, (x) to the extent not previously disclosed to the Administrative
Agent and the Initial Lenders, a description of any change in the jurisdiction
of organization of any Loan Party, the name or corporate structure of any Loan
Party and a list of any Intellectual Property acquired by any Loan Party since
the date of the most recent report delivered pursuant to this clause (x) (or, in
the case of the first such report so delivered, since the Closing Date), (y) to
the extent not previously disclosed to the Administrative Agent and the Initial
Lenders, certifications that no property of the type described in Section 5.9 as
to which the Administrative Agent does not have a perfected Lien pursuant to the
Security Documents has been acquired and (z) no Subsidiary, including an
Excluded Foreign Subsidiary, has been formed or acquired or, if any such
Subsidiary has been formed or acquired, the Borrower has complied with the
requirements of Section 5.9 with respect thereto.
          (c) as soon as available, but in any event no later than 15 days prior
to the end of each fiscal year of the Borrower, projections with respect to the
forthcoming three fiscal years, year by year, of the Borrower and for the
forthcoming fiscal year, month by month (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information



--------------------------------------------------------------------------------



 



35

and assumptions and that such Responsible Officer has no reason to believe that
such Projections are incorrect or misleading in any material respect;
    (d) within 45 days after the end of the first three fiscal quarters of the
Borrower, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous year;
    (e) promptly prior to the execution thereof, copies of substantially final
drafts of any proposed amendment, supplement, waiver or other modification with
respect to the ABL Facility;
    (f) promptly after the sending or filing thereof, as the case may be, copies
of all financial statements and reports that the Borrower sends to the holders
of any class of its debt securities or public equity securities and copies of
all financial statements and reports that the Borrower may make to, or file
with, the SEC or any Governmental Authority which may be substituted therefor,
or any national securities exchange;
    (g) promptly after the sending or filing thereof and upon the request of the
Administrative Agent or the Initial Lenders, the Borrower shall also furnish
copies of any annual report to be filed in accordance with ERISA in connection
with each Plan that is an “employee pension benefit plan,” within the meaning of
Section 3(2) of ERISA; and
    (h) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          5.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including, without limitation, taxes,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.
          5.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.4 and except, in the case of clause (ii) above,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
          5.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
          5.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender upon reasonable advance notice to visit and
inspect



--------------------------------------------------------------------------------



 



36

any of its properties and examine and make abstracts from any of its books and
records at any reasonable time, but only during normal business hours, and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants.
          5.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
    (a) the occurrence of any Default or Event of Default;
    (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
    (c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
    (d) the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan;
    (e) the following events: (i) any Governmental Authority has identified
Borrower as a potentially responsible party under any Environmental Law for the
cleanup of Materials of Environmental Concern at any location, whether or not
owned, leased, or operated by the Borrower; (ii) any Governmental Authority may
deny any Environmental Permit held by, or is refusing to renew any Environmental
Permit sought by, Borrower; or (iii) any property owned, leased, or operated by
the Borrower is being listed on, or proposed for listing on, any list maintained
by any Governmental Authority, including without limitation the National
Priorities List (“NPL”) and the Comprehensive Environmental Response,
Compensation and Liability Information System (“CERCLIS”) maintained by the U.S.
Environmental Protection Agency and any similar list maintained by any other
federal, state, local, or other authority; and
    (f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
          5.8 Environmental Laws.
          (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all Environmental Permits.



--------------------------------------------------------------------------------



 



37

          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
          (c) Generate, use, treat, store, release, dispose of, and otherwise
manage Materials of Environmental Concern in a manner that would not reasonably
be expected to result in a material liability to any Group Member or to
materially affect any real property owned or leased by any of them; and take
reasonable efforts to prevent any other Person from generating, using, treating,
storing, releasing, disposing of, or otherwise managing Materials of
Environmental Concern in a manner that could reasonably be expected to result in
a material liability to, or materially affect any real property owned or
operated by, any Group Member.
          5.9 Additional Collateral, etc.
          (a) With respect to any property acquired after the Closing Date by
any Group Member of the type constituting Collateral under the Guarantee and
Collateral Agreement (other than (x) any property described in paragraph (b) or
(c) below, (y) any property subject to a Lien expressly permitted by
Section 6.3(g) and (z) property acquired by any Excluded Foreign Subsidiary) as
to which the Administrative Agent, for its benefit and for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent and the Lenders such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent or the
Initial Lenders deem necessary or advisable to grant to the Administrative
Agent, for its benefit and for the benefit of the Lenders, a security interest
in such property and (ii) take all actions necessary or advisable to grant to
the Administrative Agent, for its benefit and for the benefit of the Lenders, a
perfected security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent or the Initial Lenders.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $100,000 acquired after
the Closing Date by any Group Member (or which is owned by a Subsidiary which is
acquired by a Group Member) (other than (x) any such real property subject to a
Lien expressly permitted by Section 6.3(g) and (y) real property acquired by any
Excluded Foreign Subsidiary), promptly (i) execute and deliver a Mortgage, in
favor of the Administrative Agent, for its benefit and for the benefit of the
Lenders, covering such real property and (ii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent or the Initial
Lenders deem necessary or advisable to grant to the Administrative Agent, for
its benefit and for the benefit of the Lenders, a perfected security interest in
the Capital Stock of such new Subsidiary that is owned by any Group Member,
(ii) prior to the BofA Loan Termination Date, deliver to the ABL Facility Agent
and, thereafter, to the Administrative Agent, the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected



--------------------------------------------------------------------------------



 



38

security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent or the Initial Lenders and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent or the Initial Lenders, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent and the Initial Lenders.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent or the Initial Lenders deem necessary or
advisable to grant to the Administrative Agent, for its benefit and for the
benefit of the Lenders, a perfected security interest in the Capital Stock,
which shall be a certificated security, of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 66% of the
total outstanding voting Capital Stock of any such new Subsidiary be required to
be so pledged), (ii) prior to the BofA Loan Termination Date, deliver to the ABL
Facility Agent and, thereafter, to the Administrative Agent, the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent or the Initial Lenders, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent or the Initial Lenders, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Initial Lenders.
          (e) The Borrower hereby agrees (a) that if the ABL Facility Agent or
any lender party to the ABL Facility Agreement is granted a Lien in any property
of any Loan Party or any other Person as security for the ABL Facility, the
Borrower shall ensure that the Administrative Agent, on behalf of the Lenders,
shall also promptly receive a Lien in such property, and shall ensure that the
Administrative Agent’s Lien in such property shall have the same priority as the
other Liens granted to the Administrative Agent hereunder, pursuant to
documentation satisfactory to the Administrative Agent in the good faith
exercise of its credit judgment, and (b) that if any Person guarantees all or
any portion of the ABL Facility, the Borrower shall ensure that a comparable
guarantee is promptly obtained in favor of the Administrative Agent and the
Lenders, pursuant to documentation satisfactory to the Administrative Agent in
the good faith exercise of its credit judgment.
          5.10 Post-Closing Matters. Cause the post-closing matters identified
on Schedule 5.10 to be completed on or before the date which is 15 Business Days
after the Closing Date (which period may be extended by the Administrative Agent
(at the direction of the Initial Lenders) from time to time in its discretion).
SECTION 6. NEGATIVE COVENANTS
          The Borrower hereby agrees that, so long as any Loan or other amount
is owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
          6.1 Financial Condition Covenants.



--------------------------------------------------------------------------------



 



39

          (a) Minimum Shutdown EBIT. Permit Shutdown EBIT to be less than zero
as of the last day of each calendar month ending on or after October 31, 2006.
          (b) Conversion to Cash of Shutdown Subsidiaries Non-Cash Modified Net
Working Capital. Permit the Shutdown Subsidiaries to convert their aggregate
Modified Net Working Capital existing as of March 31, 2006 to cash in an amount
less than the amount set forth below for the corresponding period set forth
below as of the last day of such period:

          Minimum Non-Cash Net Working Capital Period   Converted to Cash
March 31, 2006 through October 31, 2006   $17,200,000       March 31, 2006
through November 30, 2006   $18,900,000       March 31, 2006 through
December 31, 2006   $20,600,000       March 31, 2006 through January 31, 2007  
$22,300,000       March 31, 2006 through February 28, 2007   $22,600,000      
March 31, 2006 through March 31, 2007   $23,600,000

          (c) Minimum Commercial EBIT. Permit Commercial EBIT, tested as of the
last day of each calendar month for such calendar month, to be less than
$1,250,000 for any two consecutive calendar months ending on or after
October 31, 2006.
          (d) Minimum Residential EBIT. Permit Residential EBIT, tested as of
the last day of each calendar month for such calendar month, to be less than
$1,750,000 for any two consecutive calendar months ending on or after
October 31, 2006.
          (e) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio, as of the last day of each calendar month
commencing on October 31, 2006 and calculated on a trailing twelve month
calendar basis, to be less than 1.25 to 1.00.
          (f) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio, tested monthly on a the last day of each calendar month on a trailing
twelve calendar month basis commencing on October 31, 2006, to exceed the ratio
set forth below opposite each such calendar month:



--------------------------------------------------------------------------------



 



40

      Period Ending   Consolidated Leverage Ratio October 31, 2006   4:75 to
1.00       November 30, 2006   4:75 to 1.00       December 31, 2006   4:75 to
1.00       January 31, 2007   4:75 to 1.00       February 28, 2007   4:75 to
1.00       March 31, 2007   4:75 to 1.00       April 30, 2007 and the last day
of each calendar
month thereafter   4.25 to 1.00

          (g) Cash Collateral. At any time prior to the BofA Loan Termination
Date, permit the Cash Collateral in the Cash Collateral Account to be less than
$20,000,000.
          (h) EBITDA-CapEx Level. Permit the EBITDA-CapEx Level to be less than
negative $20,000,000 (i) for any fiscal quarter, as of the last day of the
second, third or fourth fiscal quarters of the Borrower’s 2006 fiscal year or as
of the last day of the first quarter of the Borrower’s 2007 fiscal year or
(ii) on a cumulative basis for any consecutive quarters, as measured on the last
day of such period, commencing on the first day of the second fiscal quarter of
the Borrower’s 2006 fiscal year and ending on the last day of the first quarter
of the Borrower’s 2007 fiscal year.
          6.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
   (a) Indebtedness of any Loan Party pursuant to any Loan Document;
   (b) Indebtedness of (i) the Borrower to any Subsidiary, (ii) of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary and (iii) of
any Loan Party to any other Loan Party.
   (c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor;
   (d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the outstanding principal amount
thereof at the time of such refinancing, renewal or extension thereof);
   (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $2,000,000 at any one time outstanding;
   (f) (i) Indebtedness of the Borrower in respect of the ABL Facility in an
aggregate amount not to exceed $90,000,000 and any refinancings, renewals or
extensions thereof (without increasing the principal amount in excess of
$90,000,000 or shortening the maturity thereof); provided that the aggregate
amount of outstanding Indebtedness thereunder (exclusive of any letters of
credit issued under the ABL Facility in connection with or to (w) insurance
contracts, (x) surety bonds, (y) any of the Loan Parties’ self-insurance program
or (z) vendors for purposes



--------------------------------------------------------------------------------



 



41

of purchases of products and services and customers to secure performance and,
with respect solely to this clause (z), in an aggregate amount not to exceed
$12,000,000 at any one time outstanding, in each case in the ordinary course of
business) shall not exceed $25,000,000, which sublimit may be increased to an
aggregate amount not to exceed $50,000,000 by adding to the $25,000,000 sublimit
no more than 50% of the Net Cash Proceeds received in connection with the
issuance of common or preferred stock (other than mandatorily redeemable
preferred stock) by the Borrower; provided further that for the initial 45 days
after the Closing Date, all reimbursed or unreimbursed letter of credit drawings
under the ABL Facility shall be ignored for purposes of determining compliance
with the $25,000,000 sublimit set forth in this paragraph (f); provided further
that the $25,000,000 sublimit set forth in this paragraph (f) shall be
permanently reduced dollar-for-dollar by any Net Cash Proceeds from Asset Sales
not either applied to prepay the Aggregate Principal Amount Outstanding or
deposited into the Cash Collateral Account and (ii) Guarantee Obligations of any
Subsidiary Guarantor in respect of such Indebtedness;
          (g) Indebtedness arising from Surety Bonds procured in the ordinary
course of business; and
          (h) unsecured Indebtedness of any Loan Party in an aggregate principal
amount not to exceed $1,000,000 at any one time outstanding so long as (i) such
Indebtedness does not mature earlier than the fourth anniversary of the Closing
Date, (ii) such Indebtedness accrues interest at a rate not to exceed 13% per
annum payable in cash and (iii) the terms of such Indebtedness do not provide
for any amortization or repayment while the Loans are outstanding.
                 6.3 Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:
          (a) Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
          (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; provided that to the extent any such Liens attach
to any of the Collateral, such Liens are at all times subordinate and junior to
the Liens upon the Collateral in favor of the Administrative Agent;
          (e) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
          (f) Liens in existence on the date hereof listed on Schedule 6.2(f),
securing Indebtedness permitted by Section 6.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;



--------------------------------------------------------------------------------



 



42

          (g) Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 6.2(e) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (iii) the amount of Indebtedness
secured thereby is not increased;
          (h) Liens created pursuant to the Security Documents;
          (i) any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
          (j) Liens securing the Indebtedness under the ABL Facility permitted
pursuant to Section 6.2(f) hereof;
          (k) Liens arising from judgments and attachments in connection with
court proceedings; provided that (i) the attachment or enforcement of such Liens
would not result in an Event of Default hereunder, (ii) such Liens are being
contested in good faith by appropriate proceedings, (iii) adequate reserves have
been set aside for such court proceeding, (iv) no material assets or property of
any Loan Party is subject to a material risk of loss or forfeiture as a result
of any such judgment or attachment, (v) the claims in respect of such Liens are
fully covered by insurance (subject to ordinary and customary deductibles) and
(vi) a stay of execution pending appeal or proceeding in respect of any such
judgment or attachment for review is in effect;
          (l) Liens in the Surety Collateral securing reimbursement obligations
for Surety Bonds procured by a Loan Party in the ordinary course of business;
          (m) Liens securing Indebtedness of a Loan Party to the Borrower or to
another Loan Party; and
          (n) Normal and customary rights of setoff upon deposits of cash in
favor of banks and other depository institutions and Liens of a collection bank
arising under the Uniform Commercial Code on payment items in the course of
collection.
                 6.4 Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
          (a) any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation);
          (b) any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 6.5; and
          (c) any Investment expressly permitted by Section 6.7 may be
structured as a merger, consolidation or amalgamation.



--------------------------------------------------------------------------------



 



43

                 6.5 Disposition of Property. Dispose of any of its property,
whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
          (a) the Disposition of obsolete or worn-out property in the ordinary
course of business;
          (b) the sale of inventory in the ordinary course of business;
          (c) Dispositions permitted by clause (i) of Section 6.4(b);
          (d) the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Wholly Owned Subsidiary Guarantor; and
          (e) the Disposition of other property having a fair market value not
to exceed $12,000,000 in the aggregate during the term of this Agreement;
provided that, if such Disposition is consummated prior to the BofA Loan
Termination Date, any Second Lien Net Cash Proceeds from such Disposition shall
be applied in accordance with Section 2.6(a) of this Agreement.
                 6.6 Restricted Payments. Declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that (a) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and (b) the Borrower may repurchase its common
stock from employees in order to satisfy their tax obligations arising from
their acquisition of such common stock.
                 6.7 Investments. Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) investments in Cash Equivalents;
          (c) Guarantee Obligations permitted by Section 6.2;
          (d) loans and advances for business purposes to employees of any Group
Member in the ordinary course of business (including for travel, entertainment,
commissions and relocation expenses); provided that such loans and advances made
to any officer or director of any Group Member shall not exceed $250,000 in the
aggregate at any one time outstanding;
          (e) Investments in assets useful in the business of the Borrower and
its Subsidiaries made by the Borrower or any of its Subsidiaries with the
proceeds of any Reinvestment Deferred Amount;
          (f) intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such investment, is a Wholly Owned Subsidiary
Guarantor; or



--------------------------------------------------------------------------------



 



44

(g) in addition to Investments otherwise expressly permitted by this
Section 6.7, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $2,000,000 during the term of
this Agreement.
          6.8 Modifications of Certain Debt Instruments. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the ABL Facility or the ABL Facility
Agreement, together with all instruments and other agreements entered into by
any Group Member in connection therewith (other than as permitted under the
Intercreditor Agreement.).
          6.9 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.
          6.10 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
          6.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
          6.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than September 30 or change the Borrower’s method of
determining fiscal quarters.
          6.13 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) the ABL Facility Agreement and (c) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), and (d) any agreements
governing the issuance of Surety Bonds.
          6.14 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, the ABL Facility Agreement or any agreement governing the issuance of
Surety Bonds and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in



--------------------------------------------------------------------------------



 



45

connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary.
          6.15 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement (after giving effect
to the Plan of Reorganization) or that are reasonably related thereto.
SECTION 7. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
   (a) the Borrower shall fail to pay any Aggregate Principal Amount Outstanding
or any interest thereon when due in accordance with the terms hereof; or any
other amount payable hereunder or under any other Loan Document within five
Business Days after any such other amount becomes due in accordance with the
terms hereof; or
   (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
   (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a), Section 5.7(a) or
Section 6 of this Agreement or Sections 5.5 and 5.7(b) of the Guarantee and
Collateral Agreement; or
   (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 7), and such
default shall continue unremedied for a period of 30 days; or
   (e) any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Aggregate Principal Amount Outstanding) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $500,000; or



--------------------------------------------------------------------------------



 



46

          (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
          (g) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Group Member or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Person shall give notice of intent to terminate a Single Employer Plan shall
under Section 4041(c) of ERISA, (v) any Group Member or any Commonly Controlled
Entity shall, or in the reasonable opinion of the Required Lenders is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (not paid or fully covered
by insurance as to which the relevant insurance company has acknowledged
coverage) of $500,000 or more, and all such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within 30 days from
the entry thereof; or
          (i) any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or



--------------------------------------------------------------------------------



 



47

    (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
    (k) the Intercreditor Agreement shall cease for any reason to be valid or
any Loan Party or any of its Subsidiaries shall so assert in writing; or
    (l) (i)(A) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) excluding the Principal Stockholders shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 50% of the outstanding common stock of the
Borrower, (B) the board of directors of the Borrower shall cease to consist of a
majority of Continuing Directors, or (C) the Borrower shall cease to own and
control, of record and beneficially, 100% of each class of outstanding Capital
Stock of the Subsidiaries free and clear of all Liens (except Liens created by
the Guarantee and Collateral Agreement or Liens securing the Indebtedness under
the ABL Facility) or (ii) a Specified Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Aggregate Principal Amount Outstanding (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Aggregate Principal Amount Outstanding (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section 7, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.
SECTION 8. THE ADMINISTRATIVE AGENT
          8.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          8.2 Delegation of Duties. (a) The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care. The exculpatory provisions of this
Agreement shall apply to any such agents or attorneys in fact and to their
Related Parties. The Administrative Agent is authorized on behalf of all the
Lenders, without the necessity of any notice to or further consent from the
Lenders, from time to time to take any action with respect to any Collateral or
the Security Documents which may be necessary to



--------------------------------------------------------------------------------



 



48

perfect and maintain a perfected security interest in and Liens upon the
Collateral granted pursuant to the Loan Documents. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder or under any of the other Loan Documents, the
Administrative Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not the
Administrative Agent is deemed to have knowledge of such matters, or as to
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral (including the filing of UCC
Continuation Statements). The Administrative Agent shall be deemed to have
exercised appropriate and due care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which other administrative agents accord similar
property. In addition, the Lenders hereby empower and authorize the
Administrative Agent, on behalf of the Lenders, to execute and deliver to the
Loan Parties the other Loan Documents, the Intercreditor Agreement and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effectuate the purposes of the Loan Documents. Each
Lender agrees that any action taken by the Administrative Agent or the Required
Lenders in accordance with the terms of this Agreement, the Intercreditor
Agreement or the other Loan Documents, and the exercise by the Administrative
Agent or the Required Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.
          (b) Each Loan Party will furnish such information about the
Collateral, the Loan Parties and any other information the Administrative Agent
deems necessary to exercise any of the rights or powers vested in it by the Loan
Documents as the Administrative Agent may reasonably request from time to time.
          8.3 Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, controlling
persons or affiliates (collectively, the “Related Parties”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or any
of the Related Parties under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not be required to act hereunder or to advance its
own funds or otherwise incur any financial liability in the performance of its
duties or the exercise of its rights hereunder and under any other agreements or
documents to which it is a party, and shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the Loan Parties and the Lenders (other than the
Administrative Agent) of their indemnification obligations hereunder against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take or refraining from taking any such action.
          8.4 Reliance by Administrative Agent. The Administrative Agent and its
Related Parties shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing,



--------------------------------------------------------------------------------



 



49

resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent and its Related Parties may
deem and treat the Lenders set forth in the Register as the owner thereof for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. The Administrative
Agent and its Related Parties shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless it shall
first receive such written advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all Lenders) as it deems appropriate or it shall
first be indemnified to its satisfaction by all of the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and its Related
Parties shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
          8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed in writing by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
          8.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agents nor any of
its Related Parties have made any representations or warranties to it and that
no act by the Administrative Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.



--------------------------------------------------------------------------------



 



50

          8.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, as applicable, in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Term Percentages in
effect on the date on which indemnification is sought under this Section 8.7
(or, if indemnification is sought after the date upon which the Aggregate
Principal Amount Outstanding shall have been paid in full, ratably in accordance
with such Term Percentages immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind (including
attorney’s fees and expenses) whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent and/or any of its Related Parties, in any way relating
to or arising out of this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section 8.7 shall survive the payment
of the Aggregate Principal Amount Outstanding and all other amounts payable
hereunder.
          8.8 Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though such
Administrative Agent were not an agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall in no event make any make any Loan or
other advances hereunder or under any other Loan Documents.
          8.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(a) or Section
7(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
SECTION 9. MISCELLANEOUS
          9.1 Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders, each of the Initial Lenders (so long as such Initial Lender
holds more than 15% of the Aggregate Principal Amount Outstanding at the



--------------------------------------------------------------------------------



 



51

time any such amendment, supplement, waiver or consent shall become effective)
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, all of the Initial Lenders (so long as
such Initial Lender holds more than 15% of Aggregate Principal Amount
Outstanding at the time any such amendment, supplement, waiver or consent shall
become effective), the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder or extend any due date of any such interest or fee
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates and (y) that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i)) without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting or consent rights of any Lender under this Section 9.1 without
the written consent of such Lender or Initial Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; or (iv) amend, modify
or waive any provision of Section 8 or Section 9.5 or impose any additional
duties or obligations on the Administrative Agent, in each case without the
written consent of the Administrative Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
          9.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

         
 
  Borrower:   1800 West Loop South, Suite 500
 
      Houston, Texas 77027
 
      Attention: David A. Miller, Chief Financial Officer
 
      Telecopy: (713) 860-1599
 
      Telephone: (713) 860-1521
 
       
 
  Administrative Agent:   Rodney Square North
 
      1100 North Market Street
 
      Wilmington, Delaware 19890
 
      Attention: Corporate Trust Administration



--------------------------------------------------------------------------------



 



52

         
 
      Telecopy: (302) 636-4145
 
      Telephone: (302) 636-6453
 
       
 
  Eton Park:   825 Third Avenue, 8th Floor
 
      New York, New York 10022
 
      Attention: Aba Schubert
 
      Telecopy: (212) 756-5488
 
      Telephone: (212) 756-5391
 
       
 
      with a copy to:
 
      Attention: David Zalta
 
      Telecopy: (212) 756-5401
 
      Telephone: (212) 756-5302
 
       
 
  Flagg Street:   44 Brattle Street
 
      Cambridge, Massachusetts 02138
 
      Attention: Andrew Moss, Esq.
 
      Telecopy: (617) 876-6081
 
      Telephone: (617) 876-6085

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          9.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
          9.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          9.5 Payment of Expenses and Taxes. The Borrower agrees whether or not
the transaction completed herein were consummated (a) to pay or reimburse the
Administrative Agent and the Initial Lenders for all of their respective
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation, execution and delivery of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and the Initial Lenders and filing and recording fees and
expenses, with



--------------------------------------------------------------------------------



 



53

statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent or the Initial Lenders shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel to
each Lender and of counsel to the Administrative Agent, (c) to pay, indemnify,
and hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their Related Parties (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member, or any actual or alleged presence or release of Materials of
Environmental Concern on or from any property currently or formerly owned or
operated by any Group Member, and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 9.5 shall be payable not later than 10 days after written
demand therefor. The agreements in this Section 9.5 shall survive repayment of
the Aggregate Principal Amount Outstanding and all other amounts payable
hereunder.
          9.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section 9.6.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Aggregate Principal Amount Outstanding at the time owing to it or
Term Commitments) without the prior written consent of the Borrower; provided
that the consent of the Borrower shall be required in the case of assignments of
Term Commitments, which consent shall not be unreasonably withheld or delayed;
provided further that no consent of the Borrower shall be required for an
assignment to an Initial Lender or an affiliate of an Initial Lender;



--------------------------------------------------------------------------------



 



54

    (ii) Assignments shall be subject to the following additional conditions:
    (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000 unless each of the Borrower and the
Administrative Agent, at the direction of the Required Lenders, otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
    (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
    (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
          For the purposes of this Section 9.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.12 and 9.5). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Aggregate Principal Amount Outstanding owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this



--------------------------------------------------------------------------------



 



55

Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.11 and 2.12 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.11 or 2.12 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.12 unless such Participant
complies with Section 2.12(d).
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue a Note to any Lender requiring a Note to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 9.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any federal or state bankruptcy or similar law,
for one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Conduit Lender; provided, however, that
each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.



--------------------------------------------------------------------------------



 



56

          9.7 Adjustments; Set-off.
          (a) Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
          9.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          9.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          9.10 Integration. This Agreement, the Intercreditor Agreement and the
other Loan Documents represent the entire agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
          9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



57

           9.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
    (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
    (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
    (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
    (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
    (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
           9.13 Acknowledgements. The Borrower hereby acknowledges that:
    (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
    (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
    (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
           9.14 Releases of Guarantees and Liens.
          (a) Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 9.1) to take any action requested
by the Borrower having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.1 or (ii) under the circumstances described in
paragraph (b) below.



--------------------------------------------------------------------------------



 



58

          (b) At such time as the Aggregate Principal Amount Outstanding and the
other obligations under the Loan Documents shall have been paid in full, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person. At the request and expense
of the Borrower following any such termination, the Administrative Agent shall
promptly deliver to the appropriate Loan Party any Collateral held by the
Administrative Agent and shall promptly execute and deliver to such Loan Party
such documents as the Borrower shall reasonably request to evidence such
termination.
          9.15 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee,
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.
          9.16 Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act and the Administrative Agent (on behalf of itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by each Lender and
the Administrative Agent to maintain compliance with the Patriot Act.
          9.17 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------



 



59

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            INTEGRATED ELECTRICAL SERVICES, INC.
      By:   /s/ Curt L. Warnock        Name:   Curt L. Warnock        Title:  
Senior Vice President        WILMINGTON TRUST COMPANY,
in its capacity as Administrative Agent
      By:   /s/ James A. Hanley        Name:   James A. Hanley        Title:  
Senior Financial Services Officer   

Signature Page for the Credit Agreement



--------------------------------------------------------------------------------



 



 

         

            ETON PARK FUND, L.P.,
by its investment manager Eton Park Capital
Management, L.P.
      By:   /s/ Marcy Engel        Name:   Marcy Engel        Title:   General
Counsel        ETON PARK MASTER FUND, LTD.,
by its investment manager Eton Park Capital
Management, L.P.
      By:   /s/ Marcy Engel        Name:   Marcy Engel        Title:   General
Counsel        FLAGG STREET PARTNERS LP,
by its general partner Flagg Street Capital LLC
      By:   /s/ Andrew Moss        Name:   Andrew Moss        Title:   Chief
Operating Officer and General Counsel        FLAGG STREET PARTNERS QUALIFIED LP,
by its general partner Flagg Street Capital LLC
      By:   /s/ Andrew Moss        Name:   Andrew Moss        Title:   Chief
Operating Officer and General Counsel        FLAGG STREET OFFSHORE L.P.,
by its general partner Flagg Street Capital LLC
      By:   /s/ Andrew Moss        Name:   Andrew Moss        Title:   Chief
Operating Officer and General Counsel     

Signature Page for the Credit Agreement

 